After an attentive consideration of this appeal we have reached the conclusion that no semblance of error was committed by the trial judge in trying the case in the court below. An extended opinion is not deemed necessary. From a judgment of *Page 259 
conviction for the offense of manslaughter in the first degree and sentence of imprisonment for the period of three years, this appeal was taken. Pending the trial no exceptions were reserved to any ruling of the court upon the admission of testimony, and the points of decision on this appeal are confined to the action of the court in refusing several written charges requested by defendant. There appear also two exceptions to the court's oral charge. There is no merit in either of these exceptions.
We have carefully read the entire oral charge of the court and in our opinion it would be difficult to conceive of a more thorough, fair and comprehensive charge. It was able in every sense of the word, and fully covered every phase of the law involved in this case.
The testimony as to the difficulty was in conflict and presented a jury question. In the opinion of this court it was ample to support the verdict of the jury and to sustain the judgment of conviction pronounced and entered.
The motion for a new trial was denied and overruled without error.
Affirmed.